Citation Nr: 1033236	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Propriety of the reduction in the rating for service-
connected left hand carpal tunnel syndrome, status post surgery, 
from 40 to 10 percent, effective February 1, 2006.  

2.  Entitlement to an increased rating for left hand carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.

3.  Propriety of the reduction in the rating for service-
connected residual scar, left hand carpal tunnel syndrome 
surgery, from 10 to 0 percent, effective February 1, 2006.

4.  Entitlement to an increased rating for residual scar, left 
hand carpal tunnel syndrome surgery, currently evaluated as 0 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that reduced the disability ratings from 40 percent 
to 10 percent for the service-connected left hand carpal tunnel 
syndrome and from 10 percent to 0 percent for residual scar, left 
hand carpal tunnel syndrome surgery.

In May 2010, the Veteran testified at a Board hearing before the 
undersigned at the RO; a transcript of that hearing is of record.  

In May 2010, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  He also submitted a waiver of RO jurisdiction of such 
evidence.  Thus, the Board accepts this evidence for inclusion in 
the record on appeal.  38 C.F.R. § 20.1304 (2009).





FINDINGS OF FACT

1.  The 40 percent rating for left hand carpal tunnel syndrome, 
status post surgery, had been in effect for over five years, 
effective February 1, 2006, the date of the decrease from 40 
percent to 10 percent.  

2.  The 10 percent rating for residual scar, left hand carpal 
tunnel syndrome surgery, had been in effect for over five years, 
effective February 1, 2006, the date of the decrease from 10 
percent to 0 percent.  

3.  The May 2005 rating decision that proposed the reductions, 
the November 2005 rating decision that reduced the ratings, the 
August 2006 statement of the case (SOC), the February 2009 
supplemental statement of the case (SSOC), or the May 2009 SSOC, 
do not reflect consideration of the provisions of 38 C.F.R §  
3.344.  

4.  Left hand carpal tunnel syndrome, status post surgery, 
results in no more than severe incomplete paralysis of the median 
nerve.

5.  Residual scar, left hand carpal tunnel syndrome surgery, is 
manifested by a superficial scar of the left wrist. 


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's left 
hand carpal tunnel syndrome, status post surgery, from 40 percent 
to 10 percent was not in accordance with law, and the 40 percent 
rating is restored effective February 1, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e); 3.344 (2009).

2.  The reduction of the disability rating for the Veteran's 
residual scar, left hand carpal tunnel syndrome surgery, from 10 
percent to 0 percent was not in accordance with law, and the 10 
percent rating is restored effective February 1, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 3.344 (2009).

3.  The criteria for an evaluation in excess of 40 percent for 
left hand carpal tunnel syndrome, status post surgery, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 
8599-8515 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
residual scar, left hand carpal tunnel syndrome surgery, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 
7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As an initial matter, the restoration of the 40 percent and 10 
percent ratings for the service-connected left hand carpal tunnel 
syndrome and residual surgical scar constitutes a complete grant 
of the benefits sought on appeal with respect to those issues.  
As such, any defect with regard to VA's duty to notify and assist 
the Veteran with the development of his claims is harmless error, 
and no further discussion of VA's duty to notify and assist is 
necessary.

As for the remaining increased rating issues, the Veteran was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2008 and January 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other pertinent 
information regarding VCAA.  

With respect to the Dingess requirements, in November 2008, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date. 

VCAA notice was provided after the initial unfavorable AOJ 
decision for the claims on appeal.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that 
a SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the November 2008 and January 2009 
notice was provided to the Veteran, the claims were readjudicated 
in a May 2009 SSOC.

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  The Veteran submitted written statements 
discussing his contentions and private treatment records.  He was 
also provided an opportunity to set forth his contentions during 
the Board hearing before the undersigned in May 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the May 2010 hearing, the undersigned 
discussed the Veteran's claims for benefits and the need to show 
evidence of increased severity of his left hand carpal tunnel 
syndrome and residual surgical scar.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claims for benefits.  Discussion focused on the level of 
severity of his left hand carpal tunnel syndrome and residual 
scar and how those disabilities effected his industrial and 
social life.  As such, the Board finds that, consistent with 
Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

The Veteran was provided with a VA examination relating to his 
increased rating claims in April 2005.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to base 
a decision with regard to the Veteran's claims.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Rating Reductions

Congress has provided that a veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that when a RO reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 
292 (1999).  

Prior to reducing a veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. App. 
413, 420 (1993).  These provisions impose a clear requirement 
that VA rating reductions be based upon review of the entire 
history of the veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any rating 
reduction case not only must it be determined that an improvement 
in a disability has actually occurred, but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement, such as, 
psychiatric disorders will not be reduced on any one examination, 
except in those instance where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  The regulations provide further, that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more), and that 
they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination forming 
the basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding of 
material improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the ordinary 
conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown, 5 Vet. App. 413, 419 (1993).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. § 
3.105(e) (2009).  Here, notice was sent in a May 2005 rating 
decision and letter, and the effective date of the reductions was 
February 1, 2006.  The RO satisfied the requirements by allowing 
a 60-day period to expire before assigning the effective dates of 
the reductions.  

The question is thus whether the reductions were proper based on 
the evidence of record.  Where a disability rating has continued 
at the same level for less than five years, that analysis is 
conducted under 38 C.F.R. § 3.344(c).  Where a disability rating 
has continued at the same level for five or more years, the 
analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, 
the Veteran's 40 percent disability rating for left hand carpal 
tunnel syndrome and 10 percent disability rating for residual 
scar of the left hand were awarded effective May 1, 2000, and 
were both reduced effective February 1, 2006, over 5 years later.  
In his January 2006 notice of disagreement, the Veteran expressed 
his disagreement with the RO reducing his ratings.  

In this case, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained material 
improvement that is reasonably certain to be maintained, as shown 
by full and complete examinations, can justify a reduction.  If 
there is any doubt, the rating in effect will be continued.  
Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

For disabilities that have continued for five years or more, such 
as the ratings at issue here, the critical issue is whether 
material improvement in either of the Veteran's disabilities was 
demonstrated in order to warrant a reduction in such compensation 
benefits.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 
Vet. App. at 417-18.  The applicable legal standard summarized, 
in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that, 
in the case of a rating reduction, the record must establish that 
a rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 C.F.R. 
§ 3.344.  See Brown, 5 Vet. App. at 421.  

The Board finds that the rating reductions taken are not 
supportable in this case.  The decision to reduce was not in 
accordance with the applicable law because the RO did not make a 
finding that the April 2005 VA examination, which was used as a 
basis for the reductions, was as full and complete as the 
evidence upon which the Veteran's 40 percent and 10 percent 
disability evaluations were established.  Furthermore, the RO did 
not make any findings as to whether it was reasonably certain 
that the material improvement found would be maintained under the 
ordinary conditions of life.  Moreover, when the Veteran appealed 
the reductions, the RO did not provide him with notice of 
38 C.F.R. § 3.344 in the August 2006 SOC, February 2009 SSOC, or 
May 2009 SSOC.  In fact, the sections of the SOC and SSOCs in 
which pertinent regulations are to be provided to the Veteran, 
listed regulations pertaining to claims for increased ratings 
were only provided rather than those relevant to the reduction of 
the ratings.  

At no time did the Veteran receive the provisions of 38 C.F.R. § 
3.344, and the claims were continually evaluated as if they were 
each an increased rating claim only.  The current findings were 
evaluated, but there were no findings as to whether a full and 
complete examination was performed, nor were there findings as to 
whether there was sustained material improvement maintained.  

Thus, the question arises whether a reduction of a rating that 
was done improperly can be cured during an appeal period before 
the case reaches the Board.  A reduction in rating without 
observance of applicable law and regulation is void ab initio or 
invalid from the beginning.  Brown, 5 Vet. App. at 422.  Thus, 
the Board concludes that any remedy attempted in this case by the 
RO for its initial errors would be insufficient to reduce the 
Veteran's ratings for left hand carpal tunnel syndrome from 
40 percent to 10 percent and for residual scar of the left hand 
from 10 percent to 0 percent.  It would require the changing of 
the effective date for the reductions; that is, the RO would have 
had to restore the 40 percent and 10 percent ratings, effective 
February 1, 2006, and then would have had to have begun the 
evaluation process anew sometime after that date.  

Therefore, the RO erred in its November 2005, rating action by 
reducing the Veteran's disability evaluations from 40 percent to 
10 percent for left hand carpal tunnel syndrome and from 
10 percent to 0 percent for residual scar of the left hand, each 
effective February 1, 2006.  Consequently, since the procedural 
requirements for the reductions were not complied with, the 
reductions of the Veteran's disability ratings for left hand 
carpal tunnel syndrome from 40 percent to 10 percent and for 
residual scar of the left hand from 10 percent to 0 percent are 
set aside and the 40 percent and 10 percent disability ratings 
must be restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Brown, 5 Vet. App. at 422.  

Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matters is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

I.  Left Hand Carpal Tunnel Syndrome

Based on the analysis above, the Veteran is currently assigned a 
40 percent rating for his service-connected left hand carpal 
tunnel syndrome pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 
8599-8515 (2008).

When a veteran is diagnosed with an unlisted condition, it must 
be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27 (2009).  The diagnostic code is "built-up" by assigning 
the first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2009).  Then, the disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2009).  Therefore, the 
Veteran's service-connected left hand carpal tunnel syndrome is 
rated according to the analogous condition of disease of the 
median nerve under Diagnostic Code 8515.

The evidence of record shows that the Veteran is right-handed.  
Therefore, for rating purposes, his left hand is considered his 
minor extremity.  38 C.F.R. § 4.69 (2009).

Under Diagnostic Code 8515, a 40 percent rating is warranted for 
severe incomplete paralysis of the minor hand.  A 60 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the minor hand, with the hand inclined to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the absence 
of flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle fingers 
that remain extended; inability to flex the distal phalanx of the 
thumb with defective opposition and abduction of the thumb at 
right angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2009).

In an April 2005 VA peripheral nerves examination report, the 
Veteran indicated that he was currently working as an immigration 
officer inside an office and performing an administrative job, as 
he was forced to change jobs because of his bilateral hand 
weakness related to a history of carpal tunnel syndrome.  He 
reported that he exercises, is right-hand dominant, does not use 
any assistive devices, and enjoys fishing.  He complained of 
weakness and fatigue of the left wrist.  Physical examination 
findings were listed as no swelling, tenderness, or crepitus to 
the left wrist, intact neurovascular findings to the fingertips, 
and unremarkable X-ray studies of the left wrist.  Range of 
motion findings for the metacarpophalangeal joints were listed as 
hyperflexion to 30 degrees and flexion to 90 degrees, with the 
Veteran able to form a fist and touch the tip of his thumb to the 
base and tip of each finger of the same hand bilaterally as well 
as abduct all his fingers.  Grip strength of the hand was listed 
as 85 pounds of force on the right and 55 pounds of force on the 
left.  Range of motion findings for the left wrist were listed as 
extension to 70 degrees and flexion to 90 degrees with some mild 
pain to the left wrist.  The examiner listed a diagnosis of 
history of carpal tunnel syndrome, status post carpal tunnel 
release, with residuals of weakness on grasping objects.  He 
further reported that there was no change in range of motion with 
repetitive movement as well as no additional pain, weakness, 
fatigability, and lack of endurance.  

Private treatment notes of record dated from 2007 to 2009 
detailed that the Veteran complained of left wrist pain and was 
treated was steroid shots.  In August 2007 treatment notes, the 
private physician listed assessments of radial styloid 
tenosynovitis and Dequerveines tendonitis.  It was noted that the 
Veteran had tenderness to palpation over the radial head and full 
range of motion with no swelling, warmth, or redness.  In an 
August 2009 treatment note, the physician reported that the 
Veteran's carpal tunnel syndrome seemed to be returning 10 years 
after surgery.  

In written statements of record as well as during his May 2010 
hearing, the Veteran reported left wrist pain, fatigue, weakness, 
decreased grip strength, and numbness.  He asserted that he had 
to laterally switch jobs due to his service-connected disability 
and was no longer is able to pursue certain hobbies, like 
mechanics.

In this case, criteria for a rating in excess of 40 percent for 
left hand carpal tunnel syndrome have not been met, as evidence 
of record does not demonstrate that the Veteran has exhibited 
complete paralysis of the left hand or wrist at any time during 
the pendency of his appeal.  Indeed, the April 2005 VA 
examination report and private treatment records clearly document 
that the Veteran has use of his left wrist and hand, with the 
ability to make a fist and move all his fingers.  More 
importantly, the Veteran does not contend otherwise.  

II.  Residual Scar of Left Hand Carpal Tunnel Syndrome Surgery

The Veteran is currently assigned a 10 percent rating for his 
service-connected left wrist scar pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  A 10 percent rating is the maximum 
rating assigned for superficial scars that are painful on 
examination.  Id. 

To give the Veteran every consideration in connection with the 
matter on appeal, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.118 in rating the 
Veteran's left wrist scar disability.  See, e.g., Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).

Diagnostic Code 7800 pertains to evaluations for disfigurement of 
the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  Under Diagnostic Code 7801, scars other than head, face, 
or neck, that are deep or that cause limited motion, warrant the 
assignment of a 20 percent rating for an area or areas exceeding 
12 square inches (77 sq. in).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  Scars, other than of the head, face or neck, that 
are superficial and that do not cause limited motion warrant a 10 
percent evaluation under Diagnostic Code 7802 when they cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating 
may be assigned for superficial, unstable scars.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2008).  Diagnostic Code 7805 
provides that scars are to be evaluated on the basis of any 
related limitation of function of the body part that they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See 73 Fed. Reg. 
54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  
These new criteria apply to applications for benefits received on 
or after October 23, 2008, or upon request from a veteran who was 
rated under the applicable criteria before this date.  Id.  The 
Veteran's claim was received prior to this date and the Board has 
not received a request from the Veteran or his representative to 
be rated under the revised criteria.  Hence, those rating 
criteria will not be addressed at this time.

In an April 2005 VA peripheral nerves examination report, the 
examiner noted that the Veteran had scars to the anterior surface 
of the left wrist that were 1/2 an inch in length.  The scar was 
noted to be barely visible, well-healed, well-nourished, 
nondepressed, nonadherent, nontender, and nondisfiguring.  
Private treatment notes of record from 2007 to 2009 did not 
detail any left wrist scar findings.

In written statements of record as well as during his May 2010 
hearing, the Veteran reported numbness, tingling, and soreness in 
the left wrist scar area but indicated that it was not painful to 
touch or unhealed.   

Based on the evidence of record, the Board finds that the 
criteria for an evaluation in excess of 10 percent for a left 
wrist scar have not been met at any time during the appeal 
period.  The assignment of an evaluation in excess of 10 percent 
under Diagnostic Codes 7800 through 7805 is not warranted, as the 
Veteran's service-connected left wrist scar is not shown to be of 
sufficient size or to cause sufficient complaints or 
complications to qualify for an increased evaluation under the 
rating criteria discussed above.

III.  Additional Considerations

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
left wrist carpal tunnel syndrome and residual scar symptoms 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, the 
Board has weighed the Veteran's statements as to his left wrist 
symptomatology and finds his current recollections and statements 
made in connection with the claims for benefits to be of lesser 
probative value than the other clinical evidence of record, which 
does not indicate that the assignment of any additional increased 
evaluation is warranted.  Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). 

For all the foregoing reasons, the Veteran's claims for a rating 
in excess of 40 percent for left wrist carpal tunnel syndrome and 
for a rating in excess of 10 percent for residual scar, left hand 
carpal tunnel syndrome surgery, must be denied.  The Board has 
considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 
505 (2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.   He stated at his personal hearing that he 
presently employed as an immigration officer with the Department 
of Homeland Security.  Therefore, the question of entitlement to 
a total disability rating based on individual unemployability due 
to his service-connected disabilities has not been raised.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for any 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
either of his service-connected left wrist disabilities that 
would take the Veteran's case outside the norm so as to warrant 
the assignment of any extraschedular rating.  There is simply no 
objective evidence showing that either the service-connected left 
wrist carpal tunnel syndrome or scar disabilities has alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned 40 percent and 10 
percent ratings).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability pictures are contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 






(CONTINUED NEXT PAGE)

ORDER

The reduction in evaluation for left hand carpal tunnel syndrome 
was not proper, and restoration of the 40 percent disability 
rating, effective February 1, 2006, is granted.

The reduction in evaluation for residual scar, left hand carpal 
tunnel syndrome surgery, was not proper, and restoration of the 
10 percent disability rating, effective February 1, 2006, is 
granted.

Entitlement to a rating in excess of 40 percent for left hand 
carpal tunnel syndrome is denied.

Entitlement to a rating in excess of 10 percent for residual 
scar, left hand carpal tunnel syndrome surgery, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


